                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PETER MORGAN,

            Plaintiff,                              Case No. 19-cv-10732
                                                    Hon. Matthew F. Leitman
v

MAYSER USA, INC.,

          Defendant.
__________________________________________________________________/

                        STIPULATED ORDER
                 PROTECTING CERTAIN INFORMATION

      Upon the stipulation of the parties in the above entitled matter, and the Court

being fully advised in the premises;

      IT IS HEREBY ORDERED that:

      1.    Any party producing documents or other information (collectively

“Information”) in this litigation which that party reasonably believes is: (a)

confidential and proprietary and the public or third party disclosure of which

would be harmful to that party, officers, directors, managers or employees of

Mayser USA, Inc., Mayser GmbH & Co KG, a company affiliated with Mayser

USA, Inc., or officers, directors, managers or employees of Mayser GmbH & Co

KG; (b) unlawful under privacy laws governing health, patient or employee

information; or (c) subject to 45 C.F.R. Section 164.501 (protected health
information), may designate such Information, or any part thereof, as confidential

(hereinafter “Confidential Information”). Any discovery material designated

Confidential Information shall be marked by the producing party with the legend

“CONFIDENTIAL” on each page or object so designated, or otherwise clearly

identify the material as such in a producing party's discovery response,

correspondence or otherwise.

      2.     If any Confidential Information is provided inadvertently to a

discovering party without being marked as “Confidential” in accordance with the

terms of this Order, the failure to so mark the Confidential Information shall not be

deemed a waiver of the right to assert confidentiality. A party may designate the

Confidential Information as “Confidential” at a later date, at which time the

provisions of this Order shall apply prospectively to such information.

      3.     Each signatory hereto hereby agrees not to disclose Confidential

Information to any person other than:

             a.    Counsel of record in this litigation and the attorneys, paralegals,
                   and other employees of the firm where such counsel of record
                   practices, or Court Reporters required to transcribe designated
                   testimony, or employees of an independent photocopying,
                   microfilming, or similar services utilized by such counsel of
                   record, to whom such disclosure is reasonably deemed
                   necessary by such counsel for the conduct of this litigation
                   (collectively “Counsel”);

             b.    Any party to this litigation, or officers, directors, managers or
                   employees of Mayser USA, Inc., or officers, directors,
                   managers or employees Mayser GmbH & Co KG;


                                         2
             c.    Expert witnesses and non-attorney consultants retained in
                   connection with this action by Counsel for the parties to the
                   extent such disclosure is reasonably deemed necessary for the
                   conduct of this litigation;

             d.    A party or non-party witness and counsel for such witness is in
                   the course of his or her testimony in a deposition or trial
                   conducted in this action;

             e.    The Court and Court personnel in this action, including a
                   stenographic reporter or certified videotape operator engaged in
                   such proceedings as are necessarily incident to the trial of this
                   action and/or preparation of this action for trial; and

             f.    Any other person to whom the parties agree in writing.

      4.     Before disclosing Confidential Information to any party or non-party

witness, expert or consultant (other than the producing party; officers, directors,

managers, employees and experts of Mayser USA, Inc.; or officers, directors,

managers, and employees of Mayser GmbH & Co KG), Counsel contemplating

disclosure shall require such persons to read a copy of this Protective Order and

sign a copy of the Undertaking Regarding Confidentiality attached hereto

(“Undertaking”) affirming that the recipient (a) has read this Order and

understands all of its terms, (b) agrees to abide by and to be bound by the terms of

this Order; and (c) agrees to submit to the Court's jurisdiction for purposes of

enforcement of this Order. Counsel shall retain each such Undertaking until such

time as the litigation, including all appeals, is concluded and counsel has retrieved




                                         3
all Confidential Information from the recipient in compliance with paragraph 11

below.

      5.     This Order shall be without prejudice to the right of any party to

object to any discovery request on the grounds that the information requested is not

relevant or otherwise discoverable.

      6.     This Order does not authorize the filing of any documents containing

“Confidential Information” under seal.        Documents may be sealed only if

authorized by statute, rule, or order of the Court. A party seeking to file under seal

any paper or other matter in any civil case pursuant to this section shall file and

serve a motion or stipulation that sets forth (i) the authority for sealing; (ii) an

identification and description of each item proposed for sealing; (iii) the reason

that sealing each item is necessary; (iv) the reason that a means other than sealing

is not available or unsatisfactory to preserve the interest advanced by the movant in

support of the seal; and, if a party files a motion only, (v) a supporting brief. See

Local Rule 5.3. No party shall file or otherwise tender to the Clerk any item

proposed for sealing unless the Court has entered an order allowing filing under

seal. Whenever a motion or stipulation to seal is filed, the party seeking to file

under seal shall submit a proposed order which states the particular reason the seal

is required. The proposed order shall be submitted via the link located under the

“Utilities” section of CM/ECF.



                                          4
      7.      Should a need arise during the trial or any hearing before the Court for

any of the parties to cause “Confidential Information” to be disclosed in open

court, it may do so only upon stipulation of the producing party or after the

producing party is given reasonable notice of such intended disclosure and is given

a reasonable opportunity to seek safeguards from the Court.

      8.      Should a need arise for any of the parties to cause “Confidential

Information” to be filed with the Court, it may do so after the producing party is

given reasonable notice of such intended disclosure and is given a reasonable

opportunity to seek safeguards from the Court.

      9.      Confidential Information, whether or not ultimately made part of the

public record, shall be used solely for purposes of the above-captioned litigation,

including any appeals, and for no other business, litigation, or other purpose

whatsoever.

      10.     This Protective Order shall not prevent any party(ies) from

challenging the propriety of another party(ies) designation of discovery material as

Confidential. The parties shall first attempt to resolve disputes of this nature in

good faith on an informal basis. If the dispute cannot be resolved, the party(ies)

challenging the designation of “Confidential” may move this Court seeking

appropriate relief from the Court.

      11.     Nothing in this Order shall:



                                             5
             a.     prevent or restrict any person from seeking additional
                    protection from the Court with respect to the disclosure of
                    particular Confidential Information;

             b.     prevent or restrict any person from seeking relief from this
                    Protective Order from the Court for good cause shown;

             c.     prohibit a party from producing Confidential Information in the
                    party’s(ies’) possession pursuant to a subpoena issued by any
                    court, administrative or legislative body, or any other person
                    purporting to have authority to subpoena such Confidential
                    Information or by other compulsory process, provided that any
                    person receiving such a subpoena or other process shall notify
                    the party that originally produced the Confidential Information
                    of such subpoena or process and provide them with a
                    reasonable opportunity to file objections to such disclosure
                    before the Confidential Information is disclosed.

      12.    Except as may be otherwise agreed by the parties, not later than 60

days after the conclusion of this litigation, including all appeals, all copies of

Confidential Information supplied or designated by the producing party shall be

destroyed or returned to the party that furnished it, except for Confidential

Information that has been incorporated into attorney work product. Provided,

however, that counsel only may retain such confidential information for a period of

2 years from the last day of services in this matter, subject at all times to the terms

of this Order.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE



                                          6
Dated: August 21, 2019



Approved and stipulated:


 /s/ Syeda F. Davidson             /s/Thomas Schramm
Syeda F. Davidson (P72801)         Thomas Schramm (P60267)
Attorneys for Plaintiff            Attorneys for Defendant
Burgess Sharp & Golden, PLLC       Nemeth Law
43260 Garfield, Suite 280          200 Talon Centre
Clinton Township, MI 48038         Detroit, MI 48207
(586) 226-2627                     (313) 567-5921
syeda@bsglawfirm.com               tschramm@starrbutler.com




                               7
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

PETER MORGAN,

             Plaintiff,                             Case No. 19-cv-10732
                                                    Hon. Matthew F. Leitman
v

MAYSER USA, INC.,

          Defendant.
__________________________________________________________________/

            UNDERTAKING REGARDING CONFIDENTIALITY

      The undersigned individual hereby certifies that he/she has read the

foregoing Protective Order, understands the terms thereof, and agrees to be bound

thereby personally if receiving Confidential Information in the course of the above-

captioned litigation.

      The undersigned acknowledges that breach of the Protective Order shall be

actionable by any aggrieved party to the Action that is the subject of the foregoing

Protective Order, and that such breach shall subject the undersigned to any and all

applicable legal and equitable remedies for enforcement for the Protective Order

and/or relief, including damages, for its breach.

      Promptly upon termination of this action, I will return all Confidential

Information which came into my possession, and all documents or things which I
have prepared relating thereto, to counsel for the party supplying the Confidential

Information to me.

      I hereby submit to the jurisdiction of this Court for the purpose of

enforcement of the Protective Order in this action.



Date: ____________________             Printed Name: _____________________

                                       Signature: _________________________




                                         2
